DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
	Applicant’s election of Invention I and the species drawn to Figures 4A-4D in the reply filed on February 2nd, 2022 has been acknowledged. Claims 2-6 and 17-20 being withdrawn as being part of nonelected Invention II and the species of Figure 6.
Upon review of the claims, claims 1, 7-16 and 21-29 are allowable. The restriction requirement with regards to the species of Figure 6, as set forth in the Office action mailed on 12/21/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Figure 6 is withdrawn.  Claims 2-6, directed to the species of Figure 6 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-20, directed to Invention II remain withdrawn from consideration because these claims lack all of the limitations of an allowable claim directed to the elected Invention and/or species. Claims 17-20 being cancelled by Examiner’s Amendment as explained below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Myhre on 05/24/2022.
The application has been amended as follows: 
CANCEL: Claims 17-20.
Claim 21, line 9: REPLACE --trap tripped/trap empty"-- WITH --“trap tripped/trap empty”--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the closest prior art references, mainly Rast (US Pub. 6,137,415) and O’Brien (US Pub. 2004/0020100 A1) teach many features of the claimed invention but do not disclose the limitation of “and the bail being conductively coupled to the PCB assembly and configured to operate as an antenna for said wireless transmission of said trap status states”. Additionally, it would not be obvious to modify these references with any other prior art to create the bail that functions as an antenna.

Allowable Subject Matter
Claims 1-16, and 21-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649